Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 6/9/21, 7/21/21, 12/01/21, 01/28/2022, 06/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
ALLOWABLE SUBJECT MATTER
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 8-10, 12, 14-16 & 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 15-16 & 23 of U.S. Patent 11,023,704 (reference application) in view of Angelo et al. (U.S. Publication 2004/0064708)
As to claims 2, 12 & 14, U.S. Patent 11,023,704 discloses a method of interactively authenticating a person, the method comprising: obtaining, from a fingerprint sensor, data indicative of an image of at least a portion of a finger of a person (See ‘704 Claim 1); detecting a biometric response of the person associated with performing the action (See ‘704 Claim 1); and authenticating the person based on (i) processing the data indicative of the image and (ii) the biometric response of the person. (See ‘704 Claim 1)
U.S. Patent 11,023,704 is silent to prompting the person to perform an action.
However, Angelo discloses prompting the person to perform an action. ([0026] discloses prompting user for the user to place their finger on a fingerprint scanner)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify U.S. Patent 11,023,704 to include the above limitations in order to give user abreast on authentication protocols. 
As to claim 8, U.S. Patent 11,023,704 in view of Angelo discloses wherein the person keeps the finger on the fingerprint sensor while performing the action. (See ‘704 Claim 1)
As to claim 9, U.S. Patent 11,023,704 in view of Angelo discloses wherein the prompting comprises delivering energy to the finger. (See ‘704 Claim 1)
As to claim 10, U.S. Patent 11,023,704 in view of Angelo discloses wherein the method is performed by a mobile phone. (See ‘704 Claim 10)
As to claim 15, U.S. Patent 11,023,704 in view of Angelo discloses wherein the optical system comprises a detector configured to receive light that propagates through the ultrasonic fingerprint sensor. (See ‘704 Claims 15-16, 23)
As to claim 16, U.S. Patent 11,023,704 in view of Angelo discloses wherein the optical system comprises a detector configured to emit light through the ultrasonic fingerprint sensor, and wherein the ultrasonic fingerprint sensors is at least partially transparent to the light. (See ‘704 Claim 15-16, 23)
As to claim 23, U.S. Patent 11,023,704 in view of Angelo discloses further comprising a processor configured to authenticate the person based on (i) the data indicative of the-4-Application No.: 17/318,833 Filing Date: May 12, 2021image of at least the portion of the finger of the person and (ii) the biometric measurement. (See ‘704 Claim 1)
Claims 3, 5 & 21 rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent 11,023,704 (reference application) in view of Angelo et al. (U.S. Publication 2004/0065708) as applied in claims 2 & 14 above, further in view of Dugan (U.S. Publication 2015/0051501)
As to claim 3, U.S. Patent 11,023,704 in view of Angelo discloses everything as disclosed in claim 2 but is silent to wherein the action comprises adjusting breathing.
However, Dugan’s [0029, 0031] discloses wherein the action comprises adjusting breathing.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify U.S. Patent 11,023,704 to include the above limitations in order to monitor and control user stress. 
As to claim 5, U.S. Patent 11,023,704 in view of Angelo discloses everything as disclosed in claim 3 but is silent to wherein the biometric response comprises a change in a heart rate of the person.
However, Dugan’s [0027] discloses wherein the biometric response comprises a change in a heart rate of the person.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify U.S. Patent 11,023,704 to include the above limitations in order to maintaining healthy user stress levels. 
As to claim 21, U.S. Patent 11,023,704 in view of Angelo discloses everything as disclosed in claim 14 but is silent to wherein the biometric measurement is at least one of a blood flow measurement, a pulse reading, a temperature, a blood glucose level, a dehydration level, or a blood pressure.
However, Dugan’s [0015] discloses wherein the biometric measurement is at least one of a blood flow measurement, a pulse reading, a temperature, a blood glucose level, a dehydration level, or a blood pressure.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify U.S. Patent 11,023,704 to include the above limitations in order to maintaining healthy user stress levels. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent 11,023,704 (reference application) in view of Angelo et al. (U.S. Publication 2004/0065708) & Dugan (U.S. Publication 2015/0051501) as applied in claim 3 above, further in view of Pan et al. (U.S. Publication 2018/0268642)
As to claim 4, U.S. Patent 11,023,704 in view of Angelo & Dugan discloses everything as disclosed in claim 3 but is silent to wherein the biometric response comprises a change in a blood oxygen level of the person.
However, Pan’s [0055] discloses wherein the biometric response comprises a change in a blood oxygen level of the person.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify U.S. Patent 11,023,704 to include the above limitations in order to gauge emotional state of users.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent 11,023,704 (reference application) in view of Angelo et al. (U.S. Publication 2004/0065708) as applied in claim 2 above, further in view of Oleson et al. (U.S. Publication 2017/0230734)
As to claim 6, U.S. Patent 11,023,704 in view of Angelo discloses everything as disclosed in claim 2 but is silent to wherein the action comprises standing.
However, Oleson’s [0043, 0057] discloses wherein the action comprises standing. ([0043, 0057] discloses asking the user to standing still)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify U.S. Patent 11,023,704 in view of Angelo to include the above limitations in order to filter out high activity levels which would render sensor results inaccurate. 
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent 11,023,704 (reference application) in view of Angelo et al. (U.S. Publication 2004/0065708) & Oleson et al. (U.S. Publication 2017/0230734) as applied in claim 6 above, further in view of LEE et al. (U.S. Publication 2016/0143532)
As to claim 7, U.S. Patent 11,023,704 in view of Angelo & Oleson discloses everything as disclosed in claim 6 but is silent to wherein the biometric response comprises a change in a pulse of the person.
However, LEE’s [0068] & Figs. 5D & 5G discloses wherein the biometric response comprises a change in a pulse of the person. (See wherein a sharp change of pulse is detected)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify U.S. Patent 11,023,704 in view of Angelo & Oleson to include the above limitations in order to notify a broad swath of individuals of an imminent emergency situation. 
Claims 11 & 13 rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent 11,023,704 (reference application) in view of Angelo et al. (U.S. Publication 2004/0065708) as applied in claims 2 & 12 above, further in view of MANKOWSKI et al. (U.S. Publication 2016/0078268)
As to claims 11 & 13, U.S. Patent 11,023,704 in view of Angelo discloses everything as disclosed in claims 2 & 12 but is silent to wherein the fingerprint sensor comprises ultrasonic transducers, wherein an optical system is integrated with the fingerprint sensor, and wherein the optical system is configured to generate a biometric measurement associated with the person.
However, MANKOWSKI’s [0024-0025, 0041] & Fig. 3 discloses wherein the fingerprint sensor comprises ultrasonic transducers, wherein an optical system is integrated with the fingerprint sensor, and wherein the optical system is configured to generate a biometric measurement associated with the person. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify U.S. Patent 11,023,704 in view of Angelo to include the above limitations in order to detect finger direction as it rolls over the fingerprint scanner or sensor. 
Claims 17-19 are rejected rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent 11,023,704 (reference application) in view of Angelo et al. (U.S. Publication 2004/0065708) as applied in claim 14 above, further in view of Ramirez et al. (U.S. Publication 2016/0171521)
As to claim 17, U.S. Patent 11,023,704 in view of Angelo discloses everything as disclosed in claim 14 but is silent to wherein the biometric measurement is a blood alcohol level of the person.
However, Ramirez’s [0107] discloses wherein the biometric measurement is a blood alcohol level of the person.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify U.S. Patent 11,023,704 in view of Angelo to include the above limitations in order to prevent vehicle operator impairment. 
As to claim 18, U.S. Patent 11,023,704 in view of Angelo discloses everything as disclosed in claim 14 but is silent to wherein the biometric measurement is indicative of whether the person is intoxicated.
However, Ramirez’s [0107] discloses wherein the biometric measurement is indicative of whether the person is intoxicated.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify U.S. Patent 11,023,704 in view of Angelo to include the above limitations in order to prevent vehicle operator impairment. 
As to claim 19, U.S. Patent 11,023,704 in view of Angelo discloses everything as disclosed in claim 14 but is silent to wherein a car comprises the biometric sensing device.
However, Ramirez’s [0107] discloses wherein a car comprises the biometric sensing device.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify U.S. Patent 11,023,704 in view of Angelo to include the above limitations in order to prevent vehicle operator impairment. 
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent 11,023,704 (reference application) in view of Angelo et al. (U.S. Publication 2004/0065708) as applied in claim 14 above, further in view of He et al. (U.S. Publication 2017/0124370)
As to claim 22, U.S. Patent 11,023,704 in view of Angelo discloses everything as disclosed in claim 14 but is silent to wherein the optical system is configured to emit light of at least two different wavelengths to the finger.
However, He’s [0050, 0060, 0119] discloses wherein the optical system is configured to emit light of at least two different wavelengths to the finger.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify U.S. Patent 11,023,704 in view of Angelo to include the above limitations in order to counteraction finger print spoofing. 
CONCLUSION
 	No prior art rejection has been found for claims 2-19 & 21-23 in their current forms. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Mon-Thurs 5:30am-5:30pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661